 


114 HR 1843 IH: To direct the Secretary of Veterans Affairs to establish a pilot program to improve access to supportive services and community coordination for families of disabled veterans.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1843 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mrs. Lawrence (for herself and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to establish a pilot program to improve access to supportive services and community coordination for families of disabled veterans. 
 
 
1.Pilot program for greater direct access to supportive services and community coordination for disabled veterans families 
(a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs (VA) shall carry out a three year pilot program with community partners to provide intensive community care coordination and supportive services to disabled veteran families who lack access to VA or other direct wellness services. (b)Agreements with community partnersIn carrying out the pilot program authorized by subsection (a), the Secretary shall enter into partnership agreements with community partners described in subsection (d) using a competitive and merit-based award process for individual grants and for multi-service site grants to test service delivery efficiencies and generate best practices. 
(c)Community care coordination and supportive servicesThe focused community care coordination and supportive services referred to in subsection (a) are the following: (1)Services provided by a community partner to improve the well-being and address the needs of disabled veteran families who otherwise lack access to adequate VA or other direct wellness services. Such assistance and services may include the following: 
(A)Care coordination and case management services. (B)Outreach services. 
(C)Assistance in obtaining any benefits from the VA which the veteran may be eligible to receive, including, but not limited to, vocational and rehabilitation counseling, employment and training service, educational assistance, and health care services. (D)Assistance in obtaining and coordinating the provision of other public benefits provided in federal, state or local agencies or other community partners, defined in subsection (d), including— 
(i)marriage counseling; (ii)services for children; 
(iii)suicide prevention; (iv)substance abuse awareness and treatment; 
(v)mental health awareness and treatment; (vi)financial counseling; 
(vii)anger management counseling; (viii)domestic violence awareness and prevention; 
(ix)employment assistance; (x)transportation services; 
(xi)child care; (xii)housing counseling; 
(xiii)preparing and updating family care plans; (xiv)development of strategies for living with a veteran with post-traumatic stress disorder or traumatic brain injury; 
(xv)accessing emergency financial assistance through philanthropic efforts; and (xvi)other services that are deemed appropriate to improve the well-being and address the unique needs of disabled veteran’s families who lack access to adequate VA or other direct wellness services and supports. 
(E)Providing direct services, described in subparagraph (D), that are necessary to improve the well-being and address the needs of the disabled veteran families but are otherwise unavailable through existing public or private programs.  (d)DefinitionsIn this section: 
(1)The term community partner is a private nonprofit organization. (2)The term disabled veteran is as defined a United States citizen or United States national with an honorable discharge from the United States Armed Forces; and is entitled to disability compensation (or who but for the receipt of military retired pay would be entitled to disability compensation) under laws administered by the Secretary of Veterans Affairs, or was discharged or released from active duty because of a service-connected disability. 
(3)The term family is defined as a dependent of the disabled veteran. (e)Authorization of appropriationsThere are authorized to be appropriated to the Department of Veterans Affairs $2,500,000 for each fiscal year to carry out the pilot program authorized by this section. 
(f)ReportNot later than 180 days before the completion of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the pilot program, including the number of disabled veteran families served and service linkages or referrals and a description and assessment of the effectiveness and achievements of the pilot program with respect to services and treatments and mitigation of risks, including homelessness, unemployment and suicide as well as recommended best practices for improving access to supportive services and coordination of care for disabled veteran families.  